DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                        
This office action is in response to the RCE filed on 07/12/2021.  Claims 40-42, 44-54, 56-61 remain pending with claims 40-42, 44-46, 48-54, 56-58, 60, 61 have been amended.                    

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                       

Response to Arguments
Applicant’s arguments filed on 07/12/2021 with respect to claims 40-42, 44-54, 56-61 have been fully considered but are moot because the arguments do not apply to any of the current rejection.                            

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40-42, 44-54, 56-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
RE claim 40, the limitation of that “wherein the total area of all sharing sub-areas of the at least one associated display equals the image area of the at least one associated display” in lines 10-11 is vague and rendering claim 40 indefinite.  As only the sharing area on the at least one host display is divided into sharing sub-areas, but no sharing area is defined on the at least one associated display; and furthermore, no sharing area on the at least one associated display is divided into sharing sub-area.  How can one know that the total area of all sharing sub-areas of the at least one associated display equals the image area of the at least one associated display?  Correction is required.          
RE claim 40, the limitation of “the resolution” on line 4 lacks antecedent basis.  Correction is required.                      
Claims 41, 42, 44-51, 59-61 are depending on claim 40 and therefore are rejected on the same basis as claim 40.                       
RE claim 52, the limitation of that “wherein the corresponding sharing area on the at least one host display is divided into sub-areas so that the total area of all sub-areas of the at least one associated display equals the image area of the at least one associated display” in lines 8-10 is vague and rendering claim 52 indefinite.  As only the sharing area on the at least one host display is divided into sharing sub-areas, but no sharing area is defined on the at least one associated display; and furthermore, no sharing area on the at least one associated display is divided into sharing sub-area.  How can one know that the total area of all sub-areas of the at least one associated display equals the image area of the at least one associated display?  Correction is required.                       
Claims 53, 54, 56-58 are depending on claim 52 and therefore are rejected on the same basis as claim 52.                                 
The 35 U.S.C. § 103 Rejection of claims 40-61 dated 01/14/2021 is reiterated below for Applicant’s convenience.                              

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-44, 48, 50, 52-55, 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0160913) in view of Ouyang et al (US 2015/0128069), hereafter as Ouyang.                    
RE claims 40, 52 and 59, Lee discloses the invention substantially as claimed.                  
Lee discloses that a system and a method for sharing content between a host display and at least one associated display (see figure 1 and sections [0036], [0040]; i.e., sharing contents between host display 200 and at least one associated display 100, e.g., 100a, 100b, etc.), each display comprising an image area with a resolution (see sections [0059], [0040]), wherein for each associated display, the host display is configured to receive the resolution of an image area of the associated display (see sections [0059], [0060], [0061]; i.e., processing unit 220 receiving screen sharing information from a specific terminal device 200) and defining a sharing area with a resolution as the image area of the associated display (see sections [0058], [0059]; i.e., mirrored screen between host display 200 and an associated display 100 with shared information), and the unscaled content in the sharing area of the host display is displayed on the image area of the associated display (see sections [0047], [0058], [0059], [0061], [0064]; i.e., mirrored or same screen between host display 200 and an associated display 100 with shared contents).                                

From the same field of endeavor, Ouyang teaches that an online conference system 100 comprising host device 110 and attendee devices 120a-120d connected together (see section [0022] and figure 1A).  The host device 110 care share documents/information with the attendee devices 120a-120d across network 140 (see sections [0022], [0031] and figures 1A, 4A).  The attendee display 128 of any of the attendee devices 120a-120d displays the share window 400 and the shared desktop 402 at the same resolution as the host display 110 (see sections [0031] and figures 4A/1A).  The motivation of Ouyang is to provide support for online meeting system which having a diversity of devices connected together with a larger disparity in display sizes and resolutions (see section [0003]).                           
Lee and Ouyang are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Lee by including the teachings from Ouyang in order to provide support for online meeting system which having a diversity of devices connected together with a larger disparity in display sizes and resolutions.                                        
RE claims 41 and 53, Lee in view of Ouyang disclose that each sharing area has a sharing border, indicating to which associated display it refers to (see Lee sections [0058], [0059], [0066] and figure 4; i.e., the screen split boundary of host screen 230 is the sharing border of each sharing area indicating to which associated display 100 it refers to).                      
RE claims 42, 50 and 54, Lee in view of Ouyang disclose that wherein for at least one associated display, the corresponding sharing area on the host display is equal to one sub-area of the associated display or the corresponding sharing area on the host display being divided into sub-areas so that the total area of all sub-areas equals the image area of the associated display (see Lee sections [0058], 
RE claims 43 and 55, Lee in view of Ouyang disclose that wherein for at least one associated display, corresponding sharing areas of a plurality of host displays are shared in sub-areas of the at least one associated display wherein the total area of all the sharing sub-areas equals the image area of the associated display (see Lee sections [0066], [0058], [0059]).                        
RE claim 44, Lee in view of Ouyang disclose that each display displaying the sharing borders from displays with the same resolution or lower (see Ouyang section [0031]).                 
RE claim 48, Lee in view of Ouyang disclose that positioning the sharing sub-areas is selected from: immediately adjacent to each other on the corresponding associated display, and at arbitrary positions on the host display area (see Lee section [0061]).                            
RE claim 60, Lee in view of Ouyang disclose that wherein the host display has a higher resolution than the associated display (see Ouyang section [0032]).                     
RE claim 61, Lee in view of Ouyang disclose that the step of launching the sharing area on the host display and capturing the content in the sharing area of the host display (see Ouyang sections [0031], [0032]).                        
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45, 46, 47, 49, 51, 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0160913) in view of Ouyang et al (US 2015/0128069), hereafter as Ouyang, and further in view of Pan et al (US 2014/0223490).                              
RE claims 45, 46, 49, 51 and 56, Lee in view of Ouyang disclose the invention substantially as claimed.         
However, Lee in view of Ouyang do not specifically disclose that the display area of at least one associated display comprises or receiving a thumbnail of the display area of the host display, or a thumbnail of the display area host display and a thumbnail of the display area of at least one other associated display, or moving or alternating a sharing area being located outside or inside a thumbnail on any display, or allocating a control area on for control functions on the display area of the host display and on at least one associated display, and using the control areas for sharing at least one control function of the host display with the at least one associated display, or locking at least two selected sharing sub-areas on the host display relative to each other and moving them synchronized, and showing their contents side by side on the corresponding associated display.                         
From the same field of endeavor, Pan teaches a method and system for providing intuitive touch-enabled user interactions for sharing multimedia data among multiple devices connected (see sections [0007], [0008], [0009]), comprising thumbnail control implementation, wherein the thumbnail control mode activity is always invoked in the electronic device which possesses user interaction capability.  And the thumbnail control mode can be treated as a mirrored application of the original application A that is rendered in the remote electronic device (see sections [0034], [0036], [0038]).  The thumbnail control implementation enables moving or alternating a sharing area being located outside or inside a thumbnail on any display, or allocating a control area on for control functions on the display area of the host display and on at least one associated display, and using the control areas for sharing at least one control function of the host display with the at least one associated display, or locking at least 
Lee, Ouyang and Pan are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Lee in view of Ouyang by including the thumbnail control implementation from Pan in order to facilitate the multimedia sharing therebetween the multiple devices connected as disclosed in paragraphs [0008] and [0029] of Pan.                         
RE claim 47, Lee and the rationale above disclose that grabbing a sharing border with a pointer and move it over the screen or scale it, or pushing a sharing border with the pointer in a certain direction (see section [0061] in Lee).                      
RE claim 57, Pan and the rationale above disclose that the host display is distributed over two physical display monitors (see section [0053] in Pan).                   
RE claim 58, Pan and the rationale above disclose that the image area and the control area are located in separate streams (see section [0034] in Pan).                       

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED TZENG whose telephone number is (571)272-7565.  The examiner can normally be reached on Weekdays from 2PM to 10PM.                
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                
							/FRED TZENG/                                                                                                  Primary Examiner, Art Unit 2625                                                                                                      

FFT
August 11, 2021